355 F.3d 357
Kelli SMALLWOOD, Plaintiff-Appellant,v.ILLINOIS CENTRAL RAILROAD COMPANY; Mississippi Department of Transportation, Defendants-Appellees.
No. 02-60782.
United States Court of Appeals, Fifth Circuit.
December 19, 2003.

Pat M. Barrett, Jr., Derek A. Wyatt, Barrett Law Office, Lexington, MS, Cynthia H. Speetjens, Frazer & Davidson, Jackson, MS, Jeffrey Howard Schultz (argued), Schultz & Murphy, Belleville, IL, for Plaintiff-Appellant.
Chad Michael Knight (argued), William B. Lovett, Jr., Wise, Carter, Child & Caraway, Jackson, MS, for Illinois Cent. R. Co.
Susan L. Runnels (argued), Wells, Marble & Hurst, Jackson, MS, for Mississippi Dept. of Transp.
Emerson Barney Robinson, III, Butler, Snow, O'Mara, Stevens & Cannada, Charles Clark, Watkins & Eager, Charles E. Griffin, Griffin & Associates, Jackson, MS, Dan K. Webb, Winston & Strawn, Chicago, IL, for American Financial Services Ass'n, American Ins. Ass'n and Chamber of Commerce of U.S., Amici Curiae.
James William Craig, Phelps Dunbar, Jackson, MS, for Mississippi Bankers Ass'n, Amicus Curiae.
David W. Clark, Billy Berryhill, Bradley, Arant, Rose & White, Jackson, MS, for Mississippi Manufacturers Ass'n, Amicus Curiae.
William C. Brabec, Adams & Reese, Jackson, MS, for United Ins. Co. of America and Union Nat. Life Ins. Co., Amici Curiae.
Walter D. Willson, Wells, Marble & Hurst, Jackson, MS, for American Sec. Ins. Co. Amicus Curiae.
Appeal from the United States District Court for the Southern District of Mississippi; William H. Barbaur, Jr., Judge.
ON PETITIONS FOR REHEARING EN BANC
(Opinion Aug. 7, 2003, 5th Cir., 2003, 342 F.3d 400)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT and PRADO, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.